                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                      :
JOSE SANTOS AMAYA DIAZ
                                      :

     v.                               :    Civil Action No. DKC 17-2968

                                      :
PHO EATERY, INC., et al.
                                      :

                          MEMORANDUM OPINION

     The parties in this employment case filed a motion for

appropriate relief on November 23, 2018 (ECF No. 26) and a joint

motion to approve settlement on May 13, 2019 (ECF No. 37).              The

motion to approve settlement states that, upon court approval,

Defendants    Pho   Eatery,    Inc.       and    Tim   Do   (collectively,

“Defendants”)    will    pay   Plaintiff        Jose   Santos   Amaya   Diaz

(“Plaintiff”) $11,000 in “gross pay.”              (ECF No. 37-1, at 3).

Defendants will also pay Plaintiff’s attorneys $1,356.63 for

costs.    (Id., at 2).   The issues have been briefed, and the court

now rules, no hearing being deemed necessary.            Local Rule 105.6.

Because the proposed settlement agreement represents a fair and

reasonable resolution of a bona fide FLSA dispute, the settlement

will be approved and Plaintiff’s motion for appropriate relief

will be denied as moot.
I.      Background

        Plaintiff filed a complaint against Pho Eatery, Inc., Tim

Do, Oanh Nguyen, and Quynh Vu on October 6, 2017 alleging four

counts: (1) violation of the Fair Labor Standards Act (“FLSA”);

(2) violation of the Maryland Wage and Hour Law (“MWHL”); (3)

violation    of     the    Maryland    Wage   Payment   and    Collection    Law

(“MWPCL”); and (4) violation of the Montgomery County Code § 27-

68.   (ECF No. 1, at 7-13).           Defendant Pho Eatery, Inc. filed an

answer and Defendants Do, Nguyen, and Vu filed a motion to

dismiss for failure to state a claim and lack of jurisdiction on

February 8, 2018.         (ECF Nos. 6 & 7).     Plaintiff filed an amended

complaint on March 10, 2018 without consent or leave of court

which     omitted    the    individual     Defendants.         (ECF   No.    11).

Consequently,       individual    Defendants     Do,    Vu    and   Nguyen   were

dismissed and Defendants’ motion to dismiss was denied as moot

on April 3, 2018.           (ECF No. 12).       The parties filed a joint

request for settlement conference on April 17, 2018 (ECF No. 13)

and the case was referred to Magistrate Judge Charles Day on

April 18, 2018 for alternative dispute resolution (ECF No. 14).

        Plaintiff filed a second amended complaint on June 4, 2018,

once again naming Tim Do as a Defendant.                 (ECF No. 18).        The

parties held a settlement conference before Judge Day on July
                              2
10, 2018.       The discovery period closed on November 26, 2018 and

the parties filed a joint status report indicating that discovery

was “substantially completed.”                   (ECF No. 27, at 1).       The parties

held a second, more fruitful settlement conference on April 5,

2019.      Although        they      did    not    submit    a   written   settlement

agreement       to   the     court,        the    joint   motion    sets    forth   the

significant terms.

        According       to      Plaintiff’s         second       amended   complaint,

Defendants employed Plaintiff “from 2013 until approximately

January    6,    2017      as    a   non-exempt       food   preparation     employee

primarily at its Gaithersburg, Maryland Location . . . and

occasionally at its Rockville [] location[.]”                        (ECF No. 18, at

4).   Plaintiff asserts that, from June 1, 2015 until the end of

his employment, he “generally worked 60-72 hours per week” and

“Defendants failed to pay [him] the required wage of 150% of his

regular pay . . . for all hours worked in excess of 40 hours per

week[.]”    (Id., at 5-6).            Plaintiff adds that “Defendants failed

to pay the full minimum wage of $10.75” per hour after Maryland

increased the minimum wage to that rate effective October 1,

2016.     (Id., at 6).          Finally, Plaintiff claims that Defendants

failed to provide him vacation time over a three-year period,

totaling $2,400.00.             (Id., at 7).        As a result, Plaintiff seeks
                                          3
entry       of    judgment       “against   Defendants    in     the   amount     of

$48,372.00, representing base wages of $16,124.00 unpaid[,] plus

statutory        treble      damages   of   an   additional     $32,248.00,     plus

interest, costs and attorneys’ fees as authorized by statute or

rule.”      (Id., at 13).

II.     Joint Motion to Approve Settlement

        Because Congress enacted the FLSA to protect workers from

the poor wages and long hours that can result from significant

inequalities            in   bargaining     power     between     employers      and

employees, the provisions of the FLSA are mandatory and, except

in    two    narrow      circumstances,      are    generally    not   subject   to

bargaining, waiver, or modification by contract or settlement.

See Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 706-07 (1945).

Under the first exception, the Secretary of Labor may supervise

the payment of back wages to employees, who waive their rights

to seek liquidated damages upon accepting the full amount of the

wages owed.           See 29 U.S.C. § 216(c). Under the second exception,

a district court can approve a settlement between an employer

and an employee who has brought a private action for unpaid wages

pursuant         to    Section    216(b),    provided    that    the   settlement

reflects a “reasonable compromise of disputed issues” rather

than “a mere waiver of statutory rights brought about by an
                             4
employer’s overreaching.”      Lynn’s Food Stores, Inc. v. United

States, 679 F.2d 1350, 1354 (11th Cir. 1982); see also Duprey v.

Scotts Co., 30 F.Supp.3d 404, 407 (D.Md. 2014).

     Although the United States Court of Appeals for the Fourth

Circuit has not directly addressed the factors to be considered

in deciding whether to approve such settlements, district courts

in this circuit typically employ the considerations set forth by

the United States Court of Appeals for the Eleventh Circuit in

Lynn’s Food Stores.     See, e.g., Duprey, 30 F.Supp.3d at 407-08;

Lopez v. NTI, LLC, 748 F.Supp.2d 471, 478 (D.Md. 2010).        An FLSA

settlement generally should be approved if it reflects “a fair

and reasonable resolution of a bona fide dispute over FLSA

provisions.”     Lynn’s Food Stores, 679 F.2d at 1355.      Thus, as a

first step, the bona fides of the parties’ dispute must be

examined to determine if there are FLSA issues that are “actually

in dispute.”    Id. at 1354.   Then, as a second step, the terms of

the proposed settlement agreement must be assessed for fairness

and reasonableness, which requires weighing a number of factors,

including:

             (1) the extent of discovery that has taken
             place; (2) the stage of the proceedings,
             including the complexity, expense and likely
             duration of the litigation; (3) the absence
             of fraud or collusion in the settlement; (4)
                                   5
            the   experience   of   counsel   who   have
            represented the plaintiffs; (5) the opinions
            of counsel . . .; and (6) the probability of
            plaintiffs’ success on the merits and the
            amount of the settlement in relation to the
            potential recovery.

Hackett v. ADF Restaurant Invs., 259 F.Supp.3d 360, 365 (D.Md.

2016) (quoting Saman v. LBDP, Inc., DKC-12-1083, 2013 WL 2949047,

at *3 (D.Md. June 13, 2013); see also Duprey, 30 F.Supp.3d at

408, 409.     Finally, where a proposed settlement of FLSA claims

includes      a     provision       regarding         attorneys’        fees,    the

reasonableness       of    the    award        must   also    “be     independently

assessed, regardless of whether there is any suggestion that a

‘conflict of interest taints the amount the wronged employee

recovers under a settlement agreement.’”                     Lane v. Ko–Me, LLC,

No. DKC-10-2261, 2011 WL 3880427, at *3 (Aug. 31, 2011) (citation

omitted).

     A.     Bona Fide Dispute

     “In deciding whether a bona fide dispute exists as to a

defendant’s       liability      under    the     FLSA,      courts    examine   the

pleadings   in     the    case,    along       with   the    representations     and

recitals in the proposed settlement agreement.”                         Duprey, 30

F.Supp.3d at 408.          As already explained, Plaintiff’s second

amended complaint alleges that Defendants committed a litany of

                                           6
wage violations.     Defendants’ answers to Plaintiff’s second

amended complaint deny Plaintiff’s allegations, indicating that

the parties differ in their view of the amount of compensation

Plaintiff was owed and whether he received vacation pay.   (See

ECF Nos. 20 & 21).     Additionally, the parties’ memorandum in

support of motion to approve settlement agreement states that

the parties dispute:

          1) precisely how many hours and weeks
          Plaintiff worked during the relevant period;
          2) the effective hourly rate for Plaintiff
          as calculated over the disputed hours; 3)
          the lack of strict uniformity in hours over
          the    roughly    18-month    period    from
          approximately July 1, 2015 until early
          January 2017[;] 4) the issue of whether the
          [MWPCL] applied to Plaintiff’s claims, and,
          if so, whether wages had been withheld as a
          result of a bona fide dispute within the
          meaning   of   the   [MWPCL];   5)   whether
          Defendants acted willfully or recklessly of
          their obligations under the FLSA; [] 6)
          whether the Defendants [] acted reasonably
          and in good faith for purposes of potential
          defenses to a liquidated damages claim,
          under the FLSA and its Portal-to-Portal Act
          provisions[;] and 7) whether Plaintiff may
          have been exempt as an executive employee
          under applicable case law and regulations.

(ECF No. 37-1, at 1-2).    Defendants’ denials and the parties’

disagreements indicate the presence of a bona fide dispute.




                               7
      B.     Fairness & Reasonableness

      Upon    review     of    the     parties’      submissions         and     after

considering the relevant factors, the agreement appears to be a

fair and reasonable compromise of the parties’ bona fide dispute.

The   parties,    represented          by    counsel    with       “experience     in

litigating employment law disputes,” participated in extended

discovery,     substantial       negotiations,          and    two       settlement

conferences.      (ECF No. 37-1, at 1-4).              Thus, the parties have

had sufficient opportunity to obtain additional evidence through

the discovery and negotiation processes, evaluate their claims

and   defenses,    and    conclude          that    settlement      is    the    most

appropriate resolution.         Moreover, there is no evidence that the

agreement is the product of fraud or collusion.

      The    settlement       amount    also       appears    to    be    fair    and

reasonable.       In     his    second       amended    complaint,        Plaintiff

requested $19,288 in unpaid overtime, unpaid vacation wages, and

minimum and overtime wage adjustment.                  (ECF No. 18, at 9-14).

Additionally, Plaintiff requested liquidated and treble damages

and interest.     Id.    The parties agreed to an $11,000 settlement

after “extended, contentious negotiations made in good faith.”

(ECF No. 37-1, at 4).          Although the total settlement amount is

substantially less than Plaintiff’s total requested regular,
                              8
liquidated and treble damages, the legal and factual disputes in

this case make it uncertain whether Plaintiff would ultimately

be able to recover the full amount of requested damages.           Thus,

in light of the risks and costs to both parties in proceeding

with    this    lawsuit,   the   agreement   constitutes    a   fair    and

reasonable resolution of Plaintiff’s disputed claims.

        C.     Attorneys’ Fees and Costs

        Finally, provisions regarding attorneys’ fees and costs

“must    also    be   independently   assessed”    for   reasonableness.

Hackett, 259 F.Supp.3d at 367.         In “the interest of judicial

economy” and compliance with their pro bono obligation under Md.

Code Ann., Pro Bono Pub. Serv. § 19-306.1, Plaintiffs’ counsel

agreed to “waiv[e] the entirety of its claim for fees[.]”              (ECF

No. 37-1, at 2-3).         As for costs, Defendants agreed to pay

Plaintiff’s counsel $1,356.53 for accrued filing, service, and

deposition       fees.     Id.    Plaintiffs’     counsel   provided     an

itemization of the total fee amount, indicating that it is a

reasonable total of their accrued costs.

III. Motion for Appropriate Relief

        Plaintiff’s motion for appropriate relief requested “that

Defendants be barred from asserting the executive exemption to

the [FLSA] and [MWHL] for the disputed period . . . due to
                             9
Defendant’s failure to maintain proper work pay, work date and

work hour records.”        (ECF No. 26, at 5).       Because the parties’

joint motion to approve settlement will be granted, Plaintiff’s

motion will be denied as moot.

IV.   Conclusion

      For the foregoing reasons, the joint motion to approve

settlement     will   be    granted        and   Plaintiff’s   motion   for

appropriate relief will be denied as moot.               A separate order

will follow.



                                             /s/
                                   DEBORAH K. CHASANOW
                                   United States District Judge




                                      10
